Case 1:17-cr-00350-LAP Document 1351 Filed 05/06/21 Page 1of1

FREEMAN, NOOTER & GINSBERG

 

 

ATTORNEYS AT LAW

LOUIS M, FREEMAN 75 MAIDEN LANE
THOMAS H. NOOTER SUITE 503
LEE A, GINSBERG NEW YORK, N.Y. 10038
NADJIA LIMANI (212) 608-0808
OF COUNSEL TELECOPIER (212) 962-9696

E-MAJL: FNGLAW@AOL.COM
CHARLENE RAMOS WWW.FNGLAW.COM
OFFICE MANAGER

May 6, 2021

Honorable Loretta A. Preska
United States District Judge
United States Courthouse
500 Pearl Street

New York, New York 10007

Re: United States v. Zurab Dzhanashvili
§12 17 Cr. 350 (LAP)

Dear Judge Preska;

We write to request that the court approve a modification of Mr. Dzhanashvili’s bail to
permit removal of electronic monitoring as a condition of the bail. Pre-Trial Services will
deférmine the appropriate reporting schedule for him going forward. The government has no
objection to this request.

SO ORDERED ep e
y Y /S/ Lee Ginsberg

LORETTA A. PRESE Lee Ginsberg

UNITED STATES DISTRICT JUDGE

cc: Ail counsel (By ECF) sf 7 2 /

Andrew Adams, Esq AUSA

 

Respectfully,

 

 
